FILE COPY




  BRIAN QUINN
   Chief Justice
                                 Court of Appeals                              VIVIAN LONG
                                                                                   Clerk

PATRICK A. PIRTLE
      Justice
                                  Seventh District of Texas                  MAILING ADDRESS:
 JUDY C. PARKER
     Justice
                                Potter County Courts Building                  P. O. Box 9540
                                                                                 79105-9540
                                 501 S. Fillmore, Suite 2-A
LAWRENCE M. DOSS
     Justice                     Amarillo, Texas 79101-2449                    (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       April 13, 2020

Michael F. Payne                               Bryce Perry
Attorney at Law                                Assistant District Attorney
1211 Bluff Street                              Wichita County Courthouse
Wichita Falls, TX 76301                        900 7th Street, Room 352
* DELIVERED VIA E-MAIL *                       Wichita Falls, TX 76301
                                               * DELIVERED VIA E-MAIL *
Craig Watkins
Attorney at Law
2531 Martin Luther King, Jr. Boulevard
Dallas, TX 75215
* DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-20-00030-CR, 07-20-00032-CR
         Trial Court Case Numbers: 74529-F, 74530-F

Style: Jody Randolph Wade v. The State of Texas

Dear Counsel:

         The Court has this day entered the attached Order in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

xc:       Honorable Greg J. King (DELIVERED VIA E-MAIL)
          Lori Bohannon (DELIVERED VIA E-MAIL)
          Vanessa Barrett (DELIVERED VIA E-MAIL)